UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1894


MARY PENLAND; CHARLES W. PENLAND, SR.,

                  Plaintiffs - Appellants,

             v.

STATE OF SOUTH CAROLINA;         DEPARTMENT    OF   REVENUE;   SOUTH
CAROLINA TAX COMMISSION,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:07-cv-03203-HMH)


Submitted:    October 21, 2008              Decided:   October 24, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Penland, Charles W. Penland, Sr., Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mary Penland and Charles W. Penland, Sr., appeal the

district     court’s   order   accepting    the     recommendation     of   the

magistrate    judge    and   dismissing    the   civil   rights    action   the

Penlands filed against the State of South Carolina.                   We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                Penland

v. South Carolina, No. 7:07-cv-03203-HMH (D.S.C. Aug. 5, 2008).

We   dispense   with   oral    argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     2